                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TONDA WELLS,

               Plaintiff,

v.                                                   Case No. 8:18-cv-454-AEP

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

               Defendant.
                                           /

                                           ORDER

       Plaintiff seeks judicial review of the denial of her claim for a period of disability,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

proper legal standards, the Commissioner’s decision is affirmed.

                                               I.
       A.      Procedural Background

       Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 183). The

Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 109-26).

Plaintiff then requested an administrative hearing (Tr. 142). Per Plaintiff’s request, the ALJ

held a hearing at which Plaintiff appeared and testified (Tr. 41-80). Following the hearing, the

ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly denied

Plaintiff’s claims for benefits (Tr. 7-20). Subsequently, Plaintiff requested review from the

Appeals Council, which the Appeals Council denied (Tr. 1). Plaintiff then timely filed a

complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).
       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1970, claimed disability beginning April 7, 2014 (Tr. 12).

Plaintiff obtained a high school education (Tr. 19). Plaintiff does not have any past relevant

work (Tr. 19). Plaintiff alleged disability due to degenerative disc disease, arthritis in spinal

regions, headaches, dizziness, anxiety, asthma, spinal pain, chronic pain, osteoarthritis in hips,

bilateral, left side worse, depression, mood swings, crying spells, left arm fracture 2000 near

wrist, weakness, sinusitis, left leg swelling muscle/joints, and spasms (Tr. 201).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through October 15, 2005 and had not engaged in substantial

gainful activity since April 7, 2014, the alleged onset date (Tr. 12). After conducting a hearing

and reviewing the evidence of record, the ALJ determined Plaintiff had the following severe

impairments: degenerative disc disease of the cervical and lumbar spine, lumbago, asthma,

obesity, anxiety/post-traumatic stress disorder (PTSD), and major depressive disorder (id.).

Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 13). The ALJ then concluded

that Plaintiff retained a residual functional capacity (“RFC”) to perform light work.

Specifically, the plaintiff can stand and/or walk six hours out of an eight-hour day with normal

breaks; sit with normal breaks six hours out of an eight-hour day; occasionally bend, stoop, and

climb ramps and stairs only; perform no climbing of ladders, ropes, or scaffolds; perform no

work around fumes, dust, gases, and noxious odors; Plaintiff requires option the sit and/or stand

at will; and limited to routine, repetitive tasks with no semi-skilled or skilled work (Tr. 14-15).

In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

determined that, although the evidence established the presence of underlying impairments that



                                                2
reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to the

intensity, persistence, and limiting effects of his symptoms were not entirely consistent with the

medical evidence and other evidence (Tr. 15). Given Plaintiff’s background and RFC, the VE

testified that Plaintiff could perform jobs existing in significant numbers in the national

economy, such as a survey worker, ticket taker, and ticket seller (Tr. 20, 77). Accordingly,

based on Plaintiff’s age, education, work experience, RFC, and the testimony of the VE, the

ALJ found Plaintiff not disabled (Tr. 20).

                                               II.

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

from anatomical, physiological, or psychological abnormalities, which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect.        These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

significantly limits the ability to perform work-related functions; whether the severe



                                                3
impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

to decide if the claimant can do other work in the national economy in view of his or her age,

education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

(1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       The ALJ, in part, decides Plaintiff’s claim pursuant to Regulations designed to

incorporate vocational factors into the consideration of disability claims. See 20 C.F.R. §§

404.1501, et seq. These Regulations apply in cases where an individual’s medical condition is

severe enough to prevent him from returning to his former employment, but may not be severe

enough to prevent him from engaging in other substantial gainful activity. In such cases, the

Regulations direct that an individual’s residual functional capacity, age, education, and work

experience be considered in determining whether the claimant is disabled. These factors are

codified in tables of rules that are appended to the Regulations and are commonly referred to

as “the grids.” 20 C.F.R. Part 404, Subpart P, App. 2. If an individual’s situation coincides

with the criteria listed in a rule, that rule directs a conclusion as to whether the individual is

disabled. 20 C.F.R. §§ 404.1569, 416.969. If an individual’s situation varies from the criteria

listed in a rule, the rule is not conclusive as to an individual’s disability, but is advisory only.

20 C.F.R. §§ 404.1569a, 416.969a.

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,



                                                 4
401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).

                                                III.

       Plaintiff argues that the ALJ erred by (1) failing to properly consider the opinions of

Plaintiff’s treating psychiatrist and physical therapist; (2) failing to find Plaintiff’s subjective

complaints credible; and (3) failing to pose a complete hypothetical to the VE. For the reasons

that follow, the ALJ applied the correct legal standards and the ALJ’s decision is supported by

substantial evidence.

       A. Medical Opinions

       When assessing the medical evidence, the ALJ must state with particularity the weight

afforded to different medical opinions and the reasons therefor. Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). The Social Security regulations



                                                 5
provide guidelines for the ALJ to employ when evaluating medical opinion evidence. See 20

C.F.R. §§ 404.1527, 416.927. In determining the weight to afford a medical opinion, the ALJ

considers a variety of factors including but not limited to the examining relationship, the

treatment relationship, whether an opinion is well-supported, whether an opinion is consistent

with the record as a whole, and the area of the doctor’s specialization.        20 C.F.R. §§

404.1527(c), 416.927(c). For instance, the more a medical source presents evidence to support

an opinion, such as medical signs and laboratory findings, the more weight that medical opinion

will receive. 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). Further, the more consistent the

medical opinion is with the record as a whole, the more weight that opinion will receive. 20

C.F.R. §§ 404.1527(c)(4), 416.927(c)(4).

       Typically, the ALJ must afford the testimony of a treating physician substantial or

considerable weight unless “good cause” is shown to the contrary. Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam) (citation omitted). Good cause exists

where: (1) the treating physician’s opinion was not bolstered by the evidence; (2) the evidence

supported a contrary finding; or (3) the treating physician’s opinion was conclusory or

inconsistent with the physician’s own medical records. Phillips v. Barnhart, 357 F.3d 1232,

1240-41 (11th Cir. 2004). In fact, the ALJ may reject any opinion when the evidence supports

a contrary conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per curiam).

Opinions from physical therapists are not considered acceptable medical sources; instead, they

are treated as “other sources.” 20 C.F.R. § 404.1513, 20 C.F.R. §§ 416.902, 416.927(c)(1) &

(2). An ALJ “generally should explain the weight given to opinions from these ‘other sources,’

or otherwise ensure that the discussion of the evidence in the determination or decision allows

a claimant or subsequent reviewer to follow the adjudicator’s reasoning, when such opinions

may have an effect on the outcome of the case.” SSR 06-03P. Opinions from “other sources,”



                                              6
such as therapists, “are important and should be evaluated on key issues such as impairment

severity and functional effects, along with the other relevant evidence in the file.” Id. Further,

statements by a medical source that a claimant is “disabled” or “unable to work” constitute

opinions on issues reserved to the Commissioner and do not direct that a finding of disabled is

warranted. 20 C.F.R. §§ 404.1527(d)(1), 416.927(d)(1); see Denomme v. Comm’r, Soc. Sec.

Admin., 518 F. App’x 875, 877-78 (11th Cir. 2013) (stating that it is the Commissioner, not a

claimant’s physician, who determines whether a claimant is statutorily disabled, and a statement

by a medical source that a claimant is disabled does not mean that the Commissioner will

conclude a claimant is disabled).

               a. Dr. Luis Franco

       Plaintiff contends that the ALJ failed to properly evaluate Dr. Franco’s opinion.

Specifically, Plaintiff alleges that the ALJ failed to address Dr. Franco’s GAF score of 50 and

his “guarded” prognosis. A GAF score indicates the clinician’s subjective assessment of the

individual’s overall functioning, but does not itself reveal a particular type of limitation and

does not constitute an assessment of a claimant’s ability to work. Thornton v. Comm’r, Soc.

Sec. Admin., 597 F. App’x 604, 613 (11th Cir. 2015); Ward v. Astrue, No. 3:00-CV-1137-J-

HTS, 2008 WL 1994978, at *3 (M.D. Fla. May 8, 2008). Furthermore, GAF scores bear no

direct correlation to the severity requirements of the mental disorders listings. See Thornton,

597 F. App’x at 613; Lacina v. Comm’r, Soc. Sec. Admin., 606 F. App’x 520, 527 (11th Cir.

2015) (citation omitted). In fact, the Commissioner has “declined to endorse the GAF scale for

use in the Social Security and SSI disability programs, and has indicated that GAF scores have

no direct correlation to the severity requirements of the mental disorder listing.” Wind v.

Barnhart, 133 Fed. Appx. 684, 692 n.5 (11th Cir. 2005) (per curiam) (quoting 65 Fed. Reg.




                                                7
50746, 50764-65 (Aug. 21, 2000) (internal quotations omitted)). And just like anything else, an

ALJ can reject a GAF score if it is inconsistent with the record.

       While Dr. Franco was Plaintiff’s treating physician, the findings in question were made

during the initial evaluation. Nevertheless, Dr. Franco’s opinion is entitled to great weight

unless good cause is shown to the contrary. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1159 (11th Cir. 2004) (per curiam) (citation omitted). While the ALJ indeed did not mention

Dr. Franco’s name throughout his opinion, he stated with particularity that he assigned little

weight to the GAF score by noting that the evidence supported a contrary finding and Dr.

Franco’s opinion was not bolstered by the evidence (Tr. 19). For instance, the ALJ noted that

mental examinations were generally within normal limits and that Plaintiff found counseling

sessions “boring” (id.). Further, the ALJ noted that, during a psychiatric evaluation in May of

2015, Plaintiff was coherent, logical, and relevant (Tr. 17). During that evaluation, the Plaintiff

was assigned a GAF score of 50, a score that remained consistent during future sessions (Tr.

18). A GAF score in the ranges of 41-50 suggests “serious symptoms (e.g., suicidal ideation,

severe obsessional rituals, frequent shoplifting) OR any serious impairment in social

occupational, or school functioning (e.g., no friends, unable to keep job.”) DSM-IV-TR at 34.

However, the ALJ’s opinion is abundant with evidence to the contrary. For example, Plaintiff

denied any suicidal or homicidal ideation and instead reported attending church, teaching bible

study, leading a support group, and having a large support group of friends and family (Tr. 17).

Thus, the ALJ properly assigned little weight to the GAF score as, aside from not being

endorsed by the Commissioner, it is inconsistent with the record.

       Further, Plaintiff’s argument that the ALJ improperly evaluated Dr. Franco’s “guarded”

prognosis is also unavailing. Though the ALJ indeed did not explicitly discuss Dr. Franco’s

“guarded” prognosis, “there is no rigid requirement that the ALJ specifically refer to every piece



                                                8
of evidence in his decision,” so long as the ALJ’s decision allows the conclusion that the ALJ

considered the claimant’s medical condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1211

(11th Cir. 2005) (per curiam). Further, while a prognosis is indeed part of a medical opinion, 1

a prognosis does not constitute a diagnosis or limitation upon a plaintiff’s ability to work, but

is instead a forecast, a mere guess. Here, Plaintiff failed to show how a “guarded” prognosis

limits her ability to work. See 20 C.F.R. §§ 404.1512, 416.912. As such, the ALJ properly

evaluated Dr. Franco’s opinion.

               b. Samuel Thompson

       Plaintiff then contends that the ALJ failed to properly evaluate Plaintiff’s physical

therapist Samuel Thompson’s opinion. Specifically, Plaintiff alleges that the ALJ failed to

accurately describe the findings of the physical therapist upon discharge from a 6-week

program. The ALJ discussed Mr. Thompson’s opinion by noting that Plaintiff “showed overall

improvement of symptoms, including improved sleep, reduced pain level, ability to complete

exercises with minimal discomfort, and decreased pain overall with treatment. After six weeks

of treatment, the claimant was discharged with a home exercise program.” (Tr. 16). Plaintiff

alleges that Mr. Thompson opined several things, such as the fact that Plaintiff was still only

able to walk 6-7 minutes. However, the record shows that the ambulation tolerance notation,

along with the bending to dress lower extremities, sitting tolerance, transfers in/out of bed, bed

mobility, driving, and sleeping, was included in the subjective findings section, which contained

Plaintiff’s self-reported symptoms, instead of Mr. Thompson’s objective findings (Tr. 399).



1
  “Medical opinions are statements from physicians and psychologists or other acceptable
medical sources that reflect judgments about the nature and severity of [the claimant's]
impairment(s), including [the claimant's] symptoms, diagnosis and prognosis, what [the
claimant] can still do despite impairment(s), and [the claimant's] physical or mental
restrictions.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178–79 (11th Cir. 2011)
(quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)).


                                                9
       Although Mr. Thompson noted that Plaintiff was no longer progressing at the time of

discharge and should return to a physician, as the ALJ expressly noted, Mr. Thompson also

discharged the Plaintiff with a home exercise program upon finding that Plaintiff had met her

goal of being dependent and compliant (Tr. 16, 400-401). While the ALJ was required to discuss

this “other source” opinion, the ALJ did not have to give any considerable weight to it. SSR

06-03P. The ALJ thoroughly discussed the other evidence within Plaintiff’s record, including

daily activities and medical opinions that showed that, contrary to Plaintiff’s allegations,

Plaintiff is capable of performing light work with the additional limitations set forth within the

RFC (Tr. 18). Plaintiff failed to show how Mr. Thompson’s findings limit her ability to work.

See 20 C.F.R. §§ 404.1512, 416.912. As such, the ALJ properly considered Mr. Thompson’s

notes and the ALJ’s decision is supported by substantial evidence.

       B. Subjective Complaints

       As an initial matter, Plaintiff’s statements of pain will not alone establish disability. 42

U.S.C. § 423(d)(5)(A); 20 C.F.R. §§ 404.1529, 416.929. Plaintiff’s diagnosis of or a test result

reflecting a condition does not equate to an automatic finding of a disability; it is the effect of

a condition or a combination of conditions on Plaintiff’s ability to work that determines whether

Plaintiff is disabled. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). Moreover,

Plaintiff bears the burden of proving that her conditions limit her ability to work. See 20 C.F.R.

§§ 404.1512, 416.912. The Eleventh Circuit has articulated a standard for assessing allegations

of pain and other subjective complaints. As the Court of Appeals explained in Landry v.

Heckler, the pain standard “require[s] evidence of an underlying medical condition and (1)

objective medical evidence that confirms the severity of the alleged pain [or symptoms] arising

from that condition or (2) that the objectively determined medical condition is of such a severity

that it can be reasonably expected to give rise to the alleged pain [or symptoms].” 782 F.2d



                                                10
1551, 1553 (11th Cir. 1986) (per curiam); see Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir.

1991) (per curiam) (holding that the pain standard also applies to complaints of subjective

conditions other than pain); see also 20 C.F.R. §§ 404.1529(a), 416.929(a) (“[T]here must be

medical signs and laboratory findings which show that you have a medical impairment(s) which

could reasonably be expected to produce the pain or other symptoms alleged and which, when

considered with all of the other evidence . . . would lead to a conclusion that you are disabled.”).

       If the ALJ discounts Plaintiff’s testimony concerning subjective complaints after

finding a medically determinable impairment that could reasonably be expected to produce the

claimant’s pain or other symptoms, he must “articulate explicit and adequate reasons” for doing

so. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam) (quoting Foote lain

v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995) (per curiam)). The reasons given for

discrediting pain testimony must be based on substantial evidence. Marbury v. Sullivan, 957

F.2d 837, 839 (11th Cir. 1992) (per curiam); Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir.

1987). In evaluating credibility, the ALJ must consider objective medical evidence and other

evidence such as a claimant’s daily activities, the location, duration, frequency, and intensity

of a claimant’s pain or other symptoms, and precipitating and aggravating factors. 20 C.F.R.

§§ 404.1529(c), 416.929(c).36 A reviewing court will not disturb a clearly articulated credibility

finding regarding a claimant’s subjective complaints supported by substantial evidence in the

record. Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (per curiam)(citation omitted).

While “particular phrases and formulations” are not required when making a credibility

determination, there must be more than boilerplate language explaining the ALJ’s decision to

not fully credit the plaintiff’s testimony. Dyer, 395 F.3d at 1210-11 (internal quotations and

citations omitted).




                                                11
        In the instant case, the ALJ properly applied the pain standard and found, after

considering the evidence of record, that Plaintiff’s medically determinable impairments “could

reasonably be expected to cause the alleged symptoms.” (Tr. 15). However, the ALJ also

determined that Plaintiff’s statements about the intensity, persistence, and limiting effects of

these symptoms were not credible because they were not supported by the record (id.). As

required by the Eleventh Circuit, the ALJ articulated “explicit and adequate reasons” for

rejecting Plaintiff’s pain allegations, such as daily activities, the medical record, Plaintiff’s

statements, work performed during the relevant time period, and noncompliance with treatment

(Tr. 12-17). For instance, the ALJ discussed Plaintiff’s reports that she is able to drive for

approximately thirty minutes, prepare small meals, go to the store, and generally care for her

personal hygiene needs (Tr. 13-14). The ALJ also noted her successful participation in a 6-week

physical therapy program (Tr. 14). Further, the ALJ noted that Plaintiff reported having a

significant other and a large group of friends, living with her parents, having adult children,

along with being an active member of the church attending services and volunteering her time

as a bible study and support group leader (Tr. 14, 18). In addition, though the Plaintiff reported

difficulty concentrating and completing tasks, Plaintiff reported watching TV on/off throughout

the day and was able to complete serial 7’s without any problems and remembered three objects

in five minutes. The ALJ ultimately discredited Plaintiff’s vaguely phrased limited daily

activities because they cannot be objectively verified with any reasonable degree of certainty

(Tr. 17).

        Further, the ALJ noted that even assuming arguendo that Plaintiff’s complaints were

truthful, the weak medical evidence, noncompliance with further treatment, and work

performed during the relevant time period discredit Plaintiff’s complaints. For instance, the ALJ

noted that “the record is void of any evidence that the claimant sought further treatment from a



                                               12
neurologist or orthopedic surgeon” upon completion of physical therapy (Tr. 17). The Plaintiff

indeed testified numerous times during the administrative hearing that she was unable to afford

further treatment (Tr. 52-53, 57, 67-68). An ALJ cannot rely on “noncompliance as the sole

ground for the denial of disability benefits” when the record reflects that a plaintiff was unable

to afford such treatment. Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003). In other

words, an ALJ’s primary or exclusive reliance on noncompliance for financial reasons is

reversible error. Id. Nevertheless, an ALJ may discredit a Plaintiff’s subjective complaints

based on noncompliance, even when noncompliance occurred due to financial reasons, if the

ALJ’s finding is based on other factors as well. Id. (finding that the ALJ did not err in

discrediting plaintiff’s complaints by considering noncompliance with treatment for financial

reasons when the ALJ primarily focused on other factors, such as the plaintiff’s ability to work

despite the impairments). Here, similar to Ellison, the ALJ considered Plaintiff’s

noncompliance with treatment despite the fact that it was due to financial reasons, while also

considering numerous other factors, including Plaintiff’s ability to work despite the

impairments. The ALJ noted that Plaintiff claimed that her injury occurred in 2000, but that she

continued to have earnings until 2005, and even in the year 2014 (Tr. 17). “This evidence

indicates that the claimant worked with the impairment and worked only sporadically prior to

the amended alleged disability onset date, which raises a question as to whether the claimant’s

continuing unemployment is actually due to medical impairments.” (id.). Indeed, any work that

a claimant performs during any period in which the claimant alleges disability, even if the work

does not rise to the level of substantial gainful activity, may demonstrate that the claimant

maintains the ability to perform work at the substantial gainful activity level. 20 C.F.R. §

404.1571; see Wolfe v. Chater, 86 F.3d 1072, 1078 (11th Cir. 1984). Accordingly, in setting

forth a credibility determination, the ALJ did not err in considering the work Plaintiff performed



                                               13
during the relevant time period as such work weighed against a finding that Plaintiff’s

subjective complaints were credible. As such, the Plaintiff did not meet her burden of

establishing that the impairments limit her ability to work, and the ALJ properly articulated

“explicit and adequate reasons” for finding Plaintiff’s subjective complaints not credible.

       C. VE

       At step five, the Commissioner must consider the assessment of the RFC combined with

the claimant’s age, education, and work experience to determine whether the claimant can make

an adjustment to other work. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004); 20

C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant can make an adjustment to other

work, a finding of not disabled is warranted. Phillips, 357 F.3d at 1239. Conversely, if the

claimant cannot make an adjustment to other work, a finding of disabled is warranted. Id. At

this step, the burden temporarily shifts to the Commissioner to show other jobs exist in

significant numbers in the national economy which, given the claimant’s impairments, the

claimant can perform. Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). “The ALJ must

articulate specific jobs that the claimant is able to perform, and this finding must be supported

by substantial evidence, not mere intuition or conjecture.” Wilson, 284 F.3d at 1227 (citation

omitted).

       There are two avenues by which an ALJ may determine a claimant’s ability to adjust to

other work in the national economy; namely, by applying the Medical Vocational Guidelines

(“Grids”) or by the use of a VE. Phillips, 357 F.3d at 1239-40. Typically, where the claimant

cannot perform a full range of work at a given level of exertion or where the claimant has non-

exertional impairments that significantly limit basic work skills, the preferred method of

demonstrating the claimant can perform other jobs is through the testimony of a VE. Jones,

190 F.3d at 1229. Indeed, exclusive reliance on the Grids is not appropriate under either of



                                               14
those circumstances. Phillips, 357 F.3d at 1242. For a VE’s testimony to constitute substantial

evidence, however, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments. Wilson, 284 F.3d at 1227.

        Plaintiff alleges that the ALJ erred by failing to pose a complete hypothetical to the VE.

Specifically, Plaintiff argues that the VE’s testimony does not constitute substantial evidence

because neither hypothetical question mirrored Plaintiff’s RFC, particularly emphasizing that

it is unclear how the sit/stand option at will would have affected the VE’s testimony regarding

the availability of jobs in the national economy for Plaintiff to perform. 2 During the

administrative hearing, the ALJ posed two hypothetical questions to the VE. The second

hypothetical mirrored the Plaintiff’s RFC, with the added need to elevate legs (Tr. 77). The VE

testified that there would be no jobs for the Plaintiff to perform with the added need to elevate

legs:

               So I wouldn’t be able – I would not be able to give you an
               example of positions. The need to elevate legs it – in that fashion,
               your Honor, work stations just – first of all, are not set up,
               designed to really allow for a person to – to do this and stay on
               task effectively. To find an employer to allow this or to have this
               happen would really be an accommodation on the part of the
               employer. So at the light level or sedentary really I really would
               not be able to give you examples of positions for that person (Tr.
               78) (emphasis added).

As the VE solely focused on how the need to elevate legs would affect the jobs available, the

ALJ inquired to ensure that the DOT fails to address a sit/stand option at will limitation for the

available jobs (Tr. 78). The VE agreed that, while the DOT indeed does not address that

limitation, “with a sit/stand option without the elevation of the legs a person would be able to


2
  Plaintiff does not contend that the RFC or hypothetical posed to the VE should have ultimately
included the need to elevate legs. An issue is deemed waived if a party fails to argue it on
appeal. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 (11th Cir. 1989). Regardless,
the ALJ properly noted that the entire record reflects that no treating physician opined that the
claimant needed to elevate her legs (Tr. 18).


                                               15
perform” the jobs cited beforehand, based on the VE’s professional experience and prior

conversations with other VE’s, and that the unavailability of jobs was based “more towards the

elevation of the legs.” (Tr. 78).

        While the Court acknowledges that Plaintiff is technically accurate that neither

hypothetical posed to the VE mirrored the RFC, in that limitations were either taken out (first

hypothetical) or added (second hypothetical), the Court is satisfied that the record when viewed

in its totality is unambiguous that a person with Plaintiff’s RFC limitations could perform the

jobs of survey worker, ticket taker, and ticket seller (Tr. 77-78). In light of this, reversing and

remanding based on the ALJ’s error, if any, would be a “wasteful corrective exercise.” See,

e.g., Sanchez v. Comm’r of Soc. Sec., 507 F. App’x 855, 856 (11th Cir. 2013) (declining to

remand “for express findings when doing so would be a ‘wasteful corrective exercise’ in light

of the evidence of record and when no further findings could be made that would alter the ALJ’s

decision”).

        a. RFC

        The Plaintiff also contends that the ALJ erred because the hypothetical posed to the VE

failed to include her mental limitations due to the RFC’s vagueness and lack of

comprehensiveness pertaining to her mental limitations. At step four of the sequential

evaluation process, the ALJ assesses the claimant’s RFC and ability to perform past relevant

work.    See 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545, 416.920(a)(4)(iv), 416.945.             To

determine a claimant’s RFC, an ALJ makes an assessment based on all of the relevant evidence

of record as to what a claimant can do in a work setting despite any physical or mental

limitations caused by the claimant’s impairments and related symptoms.              20 C.F.R. §§

404.1545(a)(1), 416.945(a)(1). In rendering the RFC, therefore, the ALJ must consider the

medical opinions in conjunction with all of the other evidence of record and will consider all of



                                                16
the medically determinable impairments, including impairments that are not severe, and the

total limiting effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2) & (e), 416.920(e),

416.945(a)(2) & (e); see Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (stating that the

“ALJ must consider the applicant’s medical condition taken as a whole”). In doing so, the ALJ

considers evidence such as the claimant’s medical history; medical signs and laboratory

findings; medical source statements; daily activities; evidence from attempts to work; lay

evidence; recorded observations; the location, duration, frequency, and intensity of the

claimant’s pain or other symptoms; the type, dosage, effectiveness, and side effects of any

medication or other treatment the claimant takes or has taken to alleviate pain or other

symptoms; treatment, other than medication, the claimant receives or has received for relief of

pain or other symptoms; any measures the claimant uses or has used to relieve pain or

symptoms; and any other factors concerning the claimant’s functional limitations and

restrictions.   SSR 96-8p, 1996 WL 374184, at *5; 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii),

404.1545(a)(3), 416.929(c)(3)(i)-(vii), 416.945(a)(3).

        “Ordinarily, RFC is an assessment of an individual’s ability to do sustained work-related

physical and mental activities in a work setting on a regular and continuing basis. A ‘regular

and continuing basis’ means 8 hours a day, for 5 days a week, or an equivalent work schedule.”

Further, “RFC is not the least an individual can do despite his or her limitations or restrictions,

but the most.” SSR 96-8P, 1996 WL 374184, at *1 (S.S.A. July 2, 1996). According to the

ruling, “[i]n assessing RFC, the adjudicator must consider limitations and restrictions imposed

by all of an individual’s impairments, even those that are not ‘severe.’” Id. at *5. Therefore, in

denying disability benefits, the evidence must show that the claimant can perform work on a

regular and continuing basis.




                                                17
       Specifically, Plaintiff claims that the ALJ erred because mental limitations for

anxiety/post-traumatic stress disorder (PTSD), which the ALJ found were severe impairments,

were not included in the RFC (Tr. 12). Plaintiff further claims that the RFC limitation of “due

to depression, she is limited to routine, repetitive tasks with no semi-skilled or skilled work”

does not suffice to account for anxiety/PTSD (Tr. 15). Nevertheless, an ALJ is only required to

include “concrete consequences” of a plaintiff’s impairments, rather than the actual

diagnoses/impairments in the hypothetical posed to the VE. England v. Astrue, 490 F.3d 1017,

1023 (8th Cir. 2007). Plaintiff argues that the ALJ failed to account for her allegations regarding

self-isolation, chronic pain, panic attacks, frequent crying spells, inability to cope with everyday

stressors, inability to concentrate and remember when self-isolated or under stress, and her

ability/inability to be around other people. However, an RFC limitation to unskilled work, as

here, accounts for a rating of moderate difficulties in concentration, persistence, or pace when

the record shows that the claimant can perform unskilled work, and the record here shows she

can perform at least unskilled work. Mijenes v. Comm’r of Soc. Sec., 687 F. App’x 842, 846

(11th Cir. 2017); Duval v. Comm’r of Soc. Sec., 628 F. App’x 703, 712-13 (11th Cir. 2015).

       Further, despite Plaintiff’s allegations, the ALJ took into account Plaintiff’s ability to

be around people as the ALJ noted that Plaintiff reported having a significant other and a large

group of friends, living with her parents, having adult children, along with being an active

member of the church attending services and volunteering her time as a bible study and support

group leader (Tr. 14, 18). These activities suggest that Plaintiff is not as limited as she alleges

in social functioning. Thus, Plaintiff failed to meet her burden that her anxiety and PTSD limit

her ability to work and that the RFC was vague and incomplete as pertaining to her mental

limitations. See 20 C.F.R. §§ 404.1512, 416.912. The ALJ’s decision was thus based on

substantial evidence and employed proper legal standards.



                                                18
                                              IV.

       Accordingly, after consideration, it is hereby

       ORDERED:

         1. The decision of the Commissioner is affirmed.

         2. The Clerk is directed to enter final judgment in favor of the Commissioner and

close the case.

       DONE AND ORDERED in Tampa, Florida, on this 25th day of March, 2019.




cc: Counsel of Record




                                              19
